     Case 8:19-bk-14085-CB    Doc 98 Filed 06/26/20 Entered 06/26/20 13:47:14    Desc
                               Main Document    Page 1 of 2


 1   Amrane Cohen, Chapter 13 Trustee
     770 The City Drive South, Suite 3700
 2   Orange, CA 92868
     Phone (714) 621-0200
 3   Fax   (714) 621-0277

 4                           United States Bankruptcy Court
                             Central District of California
 5

 6                                          )    Chapter 13
                                            )
 7   Rhonda Moynihan                        )    Case No.: 8:19-bk-14085-CB
                                            )
 8                                          )    NOTICE OF UNCLAIMED DIVIDEND
                                            )    (Bankruptcy Rule 3011)
 9                                          )
                                            )
10                                          )
                                            )
11

12         TO THE CLERK OF THE ABOVE-ENTITLED COURT:

13         Please find annexed hereto Check No. 303355 in the sum of $4,479.75

14   representing an unclaimed dividend in the above-entitled Debtor’s estate.

15   Said sum is paid over to you pursuant to Bankruptcy Rule 3011.     The name and

16   address of the party entitled to said unclaimed dividend is as follows:

17
           Rhonda Moynihan
18         2500 E Sandalwood Court
           Anaheim, CA 92806
19

20
     Date: June 26, 2020             __/S/____________________________
21                                   Amrane Cohen, Chapter 13 Standing Trustee

22

23

24

25

26



                                             1
Case 8:19-bk-14085-CB   Doc 98 Filed 06/26/20 Entered 06/26/20 13:47:14   Desc
                         Main Document    Page 2 of 2
